The opinion of the Court was by
Whitman C. J.
This case comes before us, upon exceptions taken in the court below to the ruling of the District Judge, in accepting a report of referees, made in the alternative, referring the case to the Court for a decision upon a question of law, supposed to arise upon the facts as stated by them. They state that the defendant agreed to take charge of, and oversee the performance of certain work, to be done for the defendant, for which it was agreed that he should be paid wages at the rate of one dollar and fifty cents per day. They then, in substance, say if the Court shall decide; that the said Sawyer is not legally liable, “ under a special agreement to do the work,” the report is to be considered as in his favor. They further state, that the defendant “ worked there, oversee*237ing the work and directing until he pronounced the machinery to be in running order.” From this statement we are to understand, that the defendant was a mere day laborer; and that his labor was to consist in taking charge and oversight of certain work to be performed by others. He was not therefore bound by any “ special agreement to do the work.” The District Judge might well accept the report in his favor.

The exceptions are overruled; and the acceptance of the report in the court below affirmed.